DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
 
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the RCE filed on 11/02/2020.
•	Claims 1, 5, 7, 10, 12-13, 15 have been amended and are hereby entered.
•	Claims 6, 8, 11, and 18 have been canceled.
•	Claims 1-5, 7, 9-10, 12-17, and 19-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed November 2, 2020 have been fully considered but they are not persuasive.
The Examiner is withdrawing the claim objections due to Applicant’s amendments.
New claim objections have been entered due to Applicant’s amendments.
The Examiner is withdrawing some of the 35 USC § 112 rejections due to Applicant’s amendments and remarks.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 14-15, that the claims do not recite a judicial exception, the Examiner respectfully disagrees.  The argument is not convincing.  As indicated in the 35 USC § 101 rejection below, claim 1 recites a request for generating a neighborhood safety assessment for a desired geographic area, wherein the request is based on at least an environmental parameter and a social parameter; determining one or more environmental sensors associated with the desired geographical area; generate a present value for the environmental parameter; an insurance report indicating a value of the social parameter; recognizing within the insurance report, one or more terms indicating the value of the social parameter; generating, based on the received present value for the environmental parameter and based on the value of the social parameter, the neighborhood safety assessment for the desired geographic area, wherein the neighborhood safety assessment comprises a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of 
The Applicant further argues, on page 15, that causing a sensor to generate readings (e.g., present value for an environmental is not an abstract idea.  The argument is not convincing.  As discussed in the 101 rejection below, the additional elements of the claims include, inter alia, causing, by the computing device in real time one or more environmental sensors to generate a value.  The limitation is recited at a high-level or generality such that it amounts to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
The Applicant further argues, on page 15, that “one or more environmental sensors” is not a generic computer implementing the abstract idea.  The argument is not convincing.  As discussed in the 101 rejection below, the claims recite, inter alia, determining one or more environmental sensors associated with the desired geographical area.  Determining one or more environmental sensors associated with the desired geographical area (for example, determining that the environmental sensor exists) is part of the abstract idea of concepts performed in the human mind, including an observation, evaluation, judgment, and opinion (mental processes).
The Applicant further argues, on page 15, that the claim features cannot be practically performed in the mind as it involves “causing one or more environmental sensors to generate readings.”  The argument is not convincing.  As an initial matter, it is noted that the features upon which applicant relies (i.e., detection of  tremors via seismograph, detection of humidity In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, as discussed in the 101 rejection below, the additional elements of the claims include, inter alia, causing, by the computing device in real time one or more environmental sensors to generate a value.  The limitation is recited at a high-level or generality such that it amounts to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)).
The Applicant further argues, on page 15, that it is impractical for a human mind to “generate, based on the received present value for the environmental parameter and based on the value of the social parameter, the neighborhood safety for a desired geographic area, wherein the neighborhood safety assessment comprises… a visual spatial representation of the social parameter and the environmental parameter.”  The argument is not convincing.  As discussed in the 101 rejection below, the additional elements of the claims include, inter alia, causing, by the computing device in real time one or more environmental sensors to generate a value.  The limitation is recited at a high-level or generality such that it amounts to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)).  Furthermore, the additional elements of the claim include, inter alia, a visual spatial representation of the social parameter and the environmental parameter.  The additional limitation is recited at a high-level or generality such that is amounts to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)).
Regarding Applicant’s argument on page 15, that the claims integrate the judicial exception into a practical application, the Examiner respectfully disagrees.  The Applicant 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic computing device having one or more processors and from a user device to perform the claimed method steps and system functions.  The computing device and processors are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification discloses the problem and improvement to mental process of observations, evaluations, and judgments.  The Specification at [0003] discloses shortcomings with providing accurate information for an individual looking to move to an area he or she is not familiar with, and at [0021] discloses “At a high level, systems and methods are disclosed for creating a model and/or safety score(s) using various applicable data (e.g., claims data, catastrophe models (CATs), weather data, crime data, etc.). The models and/or scores could be made available to consumers, through real estate or other property or neighborhood focused websites, who may be interested in purchasing the scores and/or models or through an entity's quote process where it could result in recommendations for additional policies or coverages. When an individual is looking to move to an area he or she is not familiar with, he or she may not be aware of problems that may be typically associated with the area, such as the crime rate, an increased risk of flood or fire, or the like. For example, a prospective buyer may not realize that an area has an increased flood or fire risk. An individual could use the models and/or scores as a way to become more familiar and comfortable with a neighborhood, for example, when moving to or seeking to establish oneself in a new area. Furthermore, the scoring could lead to 
Regarding Applicant’s argument, on page 16, that the claims address a technology-rooted solution, the Examiner respectfully disagrees.  Applicant’s reliance upon DDR Holdings, on pages 16-17, is misplaced.  The claims here are not like those the Court found patent eligible in DDR, in which the inventive concept was in the modification of conventional mechanics behind website display to produce a dual-source integrated hybrid display because applicant’s claims here do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information.  In the instant application, the pending claims do not describe a technical solution to a technical problem, but rather, the pending claims are directed to solving the problem of providing accurate information for an individual looking to move to an area he or she is not familiar with (see at least [0003] of the Specification).  The claims of the instant application describe an improvement to mental process of observations, evaluations, and judgments i.e., determining safety scores and safety assessment, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Regarding Applicant’s argument on pages 17-18, that the claims recite additional elements which amount to significantly more than the judicial exception because the claims add a specific limitation other than what is well-understood, routine, and conventional in the field, the Examiner respectfully disagrees.  The additional elements of claim 1 include a computing 
Regarding Applicant’s argument on pages 18-19, that the claims recite additional elements which amount to significantly more than the judicial exception because the claims add unconventional steps that confine the claim to a particular useful application, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the claims of the instant application, the computing device allows for generating a present value for an environmental pattern, recognize one or more terms indicating a value of a social parameter, and generating a neighborhood assessment for a desired geographic area, wherein the neighborhood safety assessment comprises a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter, and a representation of the 
Regarding Applicant’s argument on pages 19-20, that the claims recite additional elements which amount to significantly more than the judicial exception because the claims provide improvements to a technology or technological field, the Examiner respectfully disagree.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of providing accurate information for an individual looking to move to an area he or she is not familiar with (see at least [0003] of the Specification).  The claims of the instant application describe an improvement to mental process of observations, evaluations, and judgments i.e., determining safety scores and safety assessment, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
The Applicant further argues on pages 19-20 that the environmental sensors can provide values about parameters and therefore the claimed features allow for more accurate, reliable, and current neighborhood assessment about a geographical area via an informative user interface.  The argument is not convincing.  The Examiner fails to see, and the Applicant fails to explain, how providing neighborhood safety information via a user interface improves a technology or technological field.  The pending claims do not describe a technical solution to a technical problem, but rather describe an improvement to mental process of observations, evaluations, and judgments i.e., determining safety scores and safety assessment.
Regarding Applicant’s argument on pages 20-21, that the claims recite additional elements which amount to significantly more than the judicial exception because the claimed invention is particular machine, the Examiner respectfully disagrees.  The pending claims do not apply the alleged judicial exception with a particular machine.  Rather, the claims recite a generic computing device at a high level of generality, and is recited performing generic computer functions (i.e., determining, receiving, and generating).  Furthermore, the Specification at [0020] discloses that “various aspects described herein may be embodied as a method, a computer system, or a computer program product. Accordingly, those aspects may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combining software and hardware aspects. Furthermore, such aspects may take the form of a computer program product stored by one or more computer-readable storage media having computer- readable program code, or instructions, embodied in or on the storage media. Any suitable computer readable storage media may be utilized, including hard disks, CD-ROMs, optical storage devices, magnetic storage devices, and/or any combination thereof. In addition, various signals representing data or events as described herein may be transferred between a source and a destination in the form of electromagnetic waves traveling through signal- conducting media such as metal wires, optical fibers, and/or wireless transmission media (e.g., air and/or space).”  And, the Specification at [0024] discloses that the system “may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals 141, 151, 161, and 171. The terminals 141, 151, 161, and 171 may be personal computers, servers (e.g., web servers, database servers), or mobile communication devices (e.g., mobile phones, portable computing devices, and the like), and may include some or all of the elements described above with respect to the sensing or monitoring system 101.”  
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s remarks on page 23, that the Office notes that Babinovich does not teach or suggest “receiving, by the computing device in real and from one or more environmental sensors, a present value for the environmental parameter,” the Examiner respectfully points out that, as discussed in the 103 rejection below, Babinovich teaches the limitation causing, by the computing device, in real time, data sources to generate a present value for the environmental parameters, and Babinovich teaches this limitation at least at [0033] and [0039]-[0041], disclosing that the program extracts data pertaining to an attribute, such as an environmental attribute, from the knowledge base.  And Moon teaches that the data sources are one or more environmental sensors, at least at col. 13, lines 12-30, and col. 16, lines 34-47, disclosing that home sensor data may be collected by a sensor.
Regarding Applicant’s argument on page 23, that Babinovich does not teach “receiving, by the computing device and from a second device associated with the desired geographic area, an insurance report indicating a value of a social parameter,” the argument has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument on page 23, that Babinovich and the other references do not teach “recognizing, within the insurance report and via one or more natural language processors of the computing device, one or more terms indicating the value of the social parameter,” the Examiner respectfully disagrees.  As an initial matter, the argument regarding the insurance report has been considered but is moot because the new ground of rejection does not 
Regarding Applicant’s argument on page 23, that Babinovich does not disclose “receiving from a second device associated with the desired geographic area, an insurance report,” the Examiner respectfully disagrees.  As an initial matter, the argument regarding the insurance report has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Furthermore, as discussed in the 103 rejection below, Babinovich discloses “receiving from a second device associated with the desired geographic location, a report” at least at [0033] and [0020], disclosing knowledge base may include data from many resources, and that the knowledge base may be on a client separate from the real estate computer.  The Examiner is interpreting the client that holds the knowledge base as being associated with the desired geographic area.
Regarding Applicant’s argument on page 23, that Babinovich does not disclose “recognizing, within the insurance report and via one or more natural language processors of the 
Regarding Applicant’s argument on page 24, that Cooley does not teach or suggest “recognizing, using a natural language processor of the computing device and from the one or more electronic files, one or more terms indicating a value of the environmental parameter and a value of the social parameter, the argument is not convincing.  As noted in the 103 rejection below, Babinovich discloses the limitation recognizing, using a natural language processor of the computing device and from the one or more electronic files, data indicating a value of the environmental parameter and a value of the social parameter, and Babinovich discloses this limitation at least at [0053], disclosing that unstructured data, that is associated with factors corresponding to attributes, is extracted, for example, through a cognitive-based machine-learning algorithm such as is employed by commercially available cognitive computing platforms, and that the unstructured data is processed to determine a score related to each identified factor; and at least at [0033] and [0039]-[0041], disclosing that the program extracts 
Applicant further argues on page 24 that Cooley’s disclosure is different from using a natural language processor to recognize terms within a written document, it is noted that the features upon which applicant relies (i.e., “a written document”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Objections
Claim 1, 12-13, and 15 are objected to because of the following informalities:  The deletion in the amendments of claim 1 is improper because claim 1 contains a strikethrough for a single character (see claim 1 at line 9).  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. –see MPEP 714 (II) (C).
Claims 12-13 and 15 also contain a single character strikethrough and are objected to for the same rationale as claim 1.
In the interest of compact prosecution, the claim will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-10, 12-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, claim 1 recites the limitation “an insurance report indicating a value of the social parameter.”  The Examiner is unable to find support in the Specification for an insurance report indicating a value of the social parameter.  While the Specification at [0055] discloses that the neighborhood safety system may utilize insurance based information to determine or update characteristics/values of safety parameters, the Specification is devoid of any disclose that an insurance report indicates the value of the social parameter.  In fact, the Specification at [0056] discloses that “The insurance claims, however, may not necessarily be in a format that a computing system may use to identify, determine, or update characteristics and/or values for various safety parameters.  The insurance claims may be in a natural language format… Consequently, the characteristics and/or values of a safety parameter (e.g., crime) may not be as apparent to the neighborhood safety system 202…the neighborhood safety system 202 may process the insurance claims to identify relevant terms associated with one or more parameters of the list of parameters.”  The Specification discloses that the insurance reports are not in a form that the computer system may use to identify a value for various safety parameters.  Instead, the system processes the input from the insurance report to identify a value for the safety parameter (see Specification at [0056]).  The Specification devoid of any disclose that the insurance report indicates the value of the social parameter, and therefore this feature is new matter.
Claim 19 recites similar limitations.
Claim 5 recites the limitation “an insurance report indicating a second value of the environmental parameter.”  The Examiner is unable to find support in the Specification for an insurance report indicating a value of the social parameter.  While the Specification at [0055] discloses that the neighborhood safety system may utilize insurance based information to determine or update characteristics/values of safety parameters, the Specification is devoid of any disclose that an insurance report indicates the value of the social parameter.  In fact, the Specification at [0056] discloses that “The insurance claims, however, may not necessarily be in a format that a computing system may use to identify, determine, or update characteristics and/or values for various safety parameters.  The insurance claims may be in a natural language format… Consequently, the characteristics and/or values of a safety parameter (e.g., crime) may not be as apparent to the neighborhood safety system 202…the neighborhood safety system 202 
Claims 2-4, 7, 9-10, 12-13, and 19-20 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-10, 12-17, and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 14, and 19 are directed to a method (claims 1 and 14) and a system (claim 19).  Therefore, on its face, each independent claim 1, 14, and 19 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 14, and 19 recite, in part, a method and a system of organizing human activity.  Claim 1 recites a request for generating a neighborhood safety assessment for a desired geographic area, wherein the request is based on at least an environmental parameter and a social parameter; determining one or more environmental sensors associated with the desired geographical area; generate a present value for the environmental parameter; an insurance report indicating a value of the social parameter; recognizing within the insurance report, one or more terms indicating the value of the social parameter; generating, based on the received present value for the environmental parameter and based on the value of the social parameter, the neighborhood safety assessment for the desired geographic area, wherein the neighborhood safety assessment comprises a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter, and a representation of the social parameter and the environmental parameter.  Claim 19 recites similar limitations.  Claim 14 recites a request for generating a neighborhood safety assessment for a desired geographic area, wherein the request is based on at least an environmental parameter and a social parameter; files associated with the desired geographic area and describing the environmental parameter and the social parameter; one or more terms indicating a value of the environmental parameter and a value of the social parameter; and generating, based on the value of the environmental parameter and the value of the social parameter, the neighborhood safety assessment for the desired geographic area, wherein the neighborhood safety assessment comprises: a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter, and a representation of the social parameter and the environmental parameter.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers concepts 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements— receiving, by a computing device having one or more processors and from a user device, a request; receiving, by the computing device and from a second device associated with the desired geographic area, a report.  Claim 14 recites the additional elements— receiving, by a computing device having one or more processors and from a user device, a request; receiving, by the computing device, one or more electronic files.  And claim 19 recites the additional elements receive, from a user device, a request; receive, from a second device associated with the desired geographic area, a report.  The receiving functions are recited at a high level of generality (i.e., as a general means of receiving a request, receiving a report, and receiving electronic files), and amounts to mere data gathering 
The additional elements of claim 1 include a computing device having one or more processors; causing, by the computing device in real time one or more environmental sensors to generate a value; recognizing via one or more natural language processors of the computing device, one or more terms; and a visual spatial representation of the social parameter and the environmental parameter.  The additional elements of claim 14 include a computing device having one or more processors; recognizing, using a natural language processor of the computing device and from the one or more electronic files, one or more terms; and a visual spatial representation of the social parameter and the environmental parameter.  The additional elements of claim 19 include one or more processors; a natural language processor; memory storing computer-executable instructions that, when executed by the one or more processors, cause the system to performed claimed computer functions; cause, in real time, the one or more environmental sensors to receive a value; recognize, via the natural language processor, one or more terms; and a visual spatial representation of the social parameter and the environmental parameter.  These limitations are recited at a high-level or generality (i.e., as a generic computing device performing a generic computer function of determining an environmental sensor, causing the environmental sensor to generate a value, recognizing via one or more natural language processors of the computing device one or more terms, generating the neighborhood assessment for the desired geographic area) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the computing device receiving a request, receiving a report, and receiving electronic files are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving limitations are well understood, routine, and conventional activities is supported under Berkheimer Option 2.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-5, 7, 9-10, 12-17, and 19-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0086082 (“Babinowich”) in view of US 10,186,134 (“Moon”), and in further view of US 2011/0213628 (“Peak”).
Regarding claim 1, Babinowich discloses a method comprising: receiving, by a computing device having one or more processors and from a user device, a request for generating a neighborhood safety assessment for a desired geographic area (Home Buyer may want to locate a community where, for example, education has improved.  The computer program providing this information begins by extracting data from a knowledge base.  See at least [0040].  Other assessment types include safety.  See at least [0039].  The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server.  See at least [0015].  The user may interact via input and output of the computer.  See at least [0030].  See also [0037].  The Examiner interprets the user using the computer program to find information on the community as a computing device receiving a request for generating a neighborhood safety assessment for a desired geographical area.), 
wherein the request is based on at least an environmental parameter and a social parameter (The predictive analytical layer may analyze historical trends to forecast future trends. It allows users to ask where, one, or more, attributes are trending for a particular location or community.  Attributes include (i) safety; (ii) physical health (access to health management facilities, available fresh food and water, local disease outbreaks); (iii) education; (iv) environment; (v) transportation; and/or (vi) affordability.  See at least [0037]-[0039].);
determining, by the computing device, data sources associated with the desired geographic area (The computer program begins at the step of the current attribute data module extracting current attribute data from knowledge base.  See at least [0039].  See also FIG. 2, Step S255.  The computer program operates to access knowledge base for attribute data and to determine a community rating based on the extracted attribute data.  See at least [0033].);
causing, by the computing device in real time,  data sources to generate a present value for the environmental parameters (The program begins by extracting data pertaining to the current attribute (e.g., education data) from the knowledge base.  Then, the community rating module determines a community rating based on the current attribute data extracted.  See at least [0040]-[0041].  The environmental attribute may be one of the attributes to analyze and collect current data for.  See at least [0039] and [0033].  The Examiner interprets the current attribute data as a present value.);
receiving, by the computing device and from a second device associated with the desired geographic area, a report indicating a value of the social parameter (The computer program operates to access a knowledge base for attribute data and to determine a community rating based on the extracted data.  The knowledge base may include data from one or more of the following resources: (i) online real-estate research website; (ii) Social media postings; (iii) ;
recognizing, within the report and via one or more natural language processors of the computing device, one or more terms indicating the value of the social parameter (Structured and/or unstructured data, categorized by factors associated with corresponding attributes, safety, education, community, transportation, affordability, and health. The unstructured data is processed to determine a score related to each identified factor. The scores for each factor are combined to generate an attribute score, safety, education, community, transportation, affordability, and health shown as elements of attribute score set.  Unstructured data is extracted from public data sets made available through city governments, general census reports, and/or public records.  Unstructured data is extracted, for example, through a cognitive-;
generating, based on the received present value for the environmental parameter and based on the value of the social parameter, the neighborhood safety assessment for the desired geographic area (By using this analytical layer, users can identify community attributes that are prone to change and exploit this information to make decisions about investment. The predictive analytical layer may analyze historical trends to forecast future trends. It allows users to ask where, one, or more, attributes are trending for a particular location or community.  Attributes include (i) safety; (ii) physical health (access to health management facilities, available fresh food and water, local disease outbreaks); (iii) education; (iv) environment; (v) transportation; and/or (vi) affordability.  See at least [0037]-[0039].  The community rating module determines a first community rating based on the current attribute data extracted from the knowledge base.   For each community rating, there is a set of factors that are considered in determining the rating. Where multiple attributes are associated with a community score, each attribute has an “attribute score.” These attribute scores are then combined to generate a single community rating.  See at least [0041].), 
wherein the neighborhood safety assessment comprises: a first score for neighborhood safety based on the social parameter (Where multiple attributes are associated with a community score, each attribute has an “attribute score.”  See at least [0041].  Attributes include (i) safety.  See at least [0039].  Factors that have a direct effect on the safety sub-score , 
a second score for neighborhood safety based on the environmental parameter (Factors that have a direct effect on the community Sub-score may include, but are not limited to: (i) street noise; (ii) environmental data (including but not limited to: a) radon levels, b) CO2 emissions, c) nearby garbage dump, d) nearby sewage treatment plant); (iii)homeless data; and/or (iv) proximity to local parks and recreation.  See at least [0050].  See also [0060].), 
a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter (A representative formula combining attribute scores including health, safety, education, community, transportation, and affordability.  See at least [0064].), and 
a visual spatial representation of the social parameter and the environmental parameter (A retrospective time-series analysis of economic health scores (EHSs) and sub-scores (transportation, health, education, community, safety, and affordability) allows for a look to see how a particular locale has been trending in terms of these six specific measures of economic welfare. A historical view of trends, comparing the past to the present, allows for a comprehensive look at the present status of a particular community’s Sub-scores and overall EHS. The model allows for a “performance review” of a community's Sub-scores and EHSS, presenting the user with actionable information to augment the outcome of the next years sub-scores and EHSs.  See at least [0071].  The Examiner interprets presentation to the user actionable information as a visual spatial representation of the social parameter and the environmental parameter, as it is understood the actionable information is based on the model .

While Babinowich discloses determining, by the computing device, data sources associated with the desired geographic area, Babinowich does not expressly disclose that the data sources are one or more environmental sensors.  Furthermore, while Babinowich discloses receiving a report indicating a value of the social parameter, Babinowich does not expressly disclose the report is an insurance report.

However, Moon discloses the data sources are one or more environmental sensors; (Home sensor data indicating air or water pollution from several homes may be used to identify the extent or scope of the pollution or impacted area. After which, notifications may be sent those homeowners, or emergency responders may be sent to the impacted area for clean up.  See at least col. 13, lines 12-30.  See also FIG. 1, steps 101-107.  The data may be collected by the sensor in real time.  See at least col. 16, lines 34-47.).
From the teaching of Moon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by receiving in from one or more environmental sensors as taught by Moon, in order to improve systems for detecting and responding to catastrophic events (see Moon at least at col. 1, lines 25-38), and to improve the efficiency and accuracy of remedial action to a specific type of event, and to improve impact of the event on persons or belongs that may be alleviated (see at least col. 2, lines 11-28).

While Babinowich discloses receiving a report indicating a value of the social parameter, Babinowich does not expressly disclose the report is an insurance report.

However, Peak discloses the report is an insurance report (Updating risk scores may be based on the received data, such as the claim data.  For example, the current loss data may include new loss claim data received from an insurance policy holder who has submitted a claim using his or her mobile device.  The data received may be geocoded and formatted so that the existing loss risk data and scoring may be updated.  See at least [0068].  See also FIG. 3B, steps 350-354.  Data mining techniques may be used to locate, identify, and extract location and risk-relevant data for use and manipulation by the system.  See at least [0040].  Automobile insurance policyholders who suffer an accident and need to submit a claim on their policy may use their mobile device to submit claim data to the insurance processing system, and the data may be routed to the scoring engine to update loss risk data (e.g., to provide data about the accident, the location, and the nature of the claimed loss).  See at least [0051].  Claim data may contain risk-relevant data.  See at least [0040].  The Examiner interprets claim data as an insurance report.).
From the teaching of Peak, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by obtaining parameter data of Babinowich from an insurance report, as taught by Peak, in order to reduce losses and improve safety in high risk areas and to improve pricing and analysis of insurance (see Peak at least at [0002]-[0005] and [0030]).

Regarding claim 2, the combination of Babinowich, Moon, and Peak discloses the limitations of claim 1, as discussed above, and Babinowich further discloses receiving, by the computing device and via an electronic storage medium, a past value for the environmental parameter; comparing the received past value to the received present value of the environmental parameter; and wherein the generating the neighborhood safety assessment for the desired geographic area is further based on the comparison of the received past value to the received present value (The prediction module may predict or forecast a third community rating by the following steps: determining a first rating based on the current attribute data, and a second community rating based on the historic attribute data.  Determining a third community rating may be then based on the first and second community ratings.  See at least [0038]-[0047] and FIG. 2, Steps S255- S275.  See also [0071] and FIG. 7, illustrating the determination of changes, or deltas, from one historic score 702, 704, 706 to another historic score 704, 706, and to a current score 708.). 

Regarding claim 3, the combination of Babinowich, Moon, and Peak discloses the limitations of claim 2, as discussed above, and Moon further discloses generating, based on the comparison of the received past value to the received present value of the environmental parameter, a catastrophe model for the desired geographic area (A machine learning program (or object recognition program) residing on a memory associated with the computing device 10 may be trained to determine actual or estimated extent of a hurricane or other weather event, or other disaster, based upon historical image and sensor data (such as previous or historical home, mobile device, or vehicle sensor data received before, during, and after events).  See at least Col. 8, line 50 to Col. 9, line 4.) and 
wherein the generating the neighborhood safety assessment is further based on the catastrophe model (The data received from the home sensor can be put in the trained machine 
From the teaching of Moon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by generating a catastrophe model, as taught by Moon, in order to improve systems for detecting and responding to catastrophic events (see Moon at least at col. 1, lines 25-38), and to improve the efficiency and accuracy of remedial action to a specific type of event, and to improve impact of the event on persons or belongs that may be alleviated (see at least col. 2, lines 11-28).

Regarding claim 4, the combination of Babinowich, Moon, and Peak discloses the limitations of claim 1, as discussed above, and Babinowich further discloses the request is further based on one or both of a second environmental parameter or a second social parameter (The predictive analytical layer may analyze historical trends to forecast future trends. It allows users to ask where, one, or more, attributes are trending for a particular location or community.  Attributes include (i) safety; (ii) physical health (access to health management facilities, available fresh food and water, local disease outbreaks); (iii) education; (iv) environment; (v) transportation; and/or (vi) affordability.  See at least [0037]-[0039].); 
wherein the neighborhood safety assessment further comprises: a fourth score for neighborhood safety based on the one or both of the second environmental parameter or the second social parameter (Factors that have a direct effect of the education sub-score may include, but are not limited to: (i) distance to Schools; (ii) graduation rate; (iii) School ratings; (iv) standardized test scores; (iv) range of buses; and/or (v) the number of libraries.  See at least [0050].  The Examiner interprets education sub-score as the second social parameter.), and 
a visual spatial representation of the one or both of the second social parameter and the second environmental parameter (A retrospective time-series analysis of economic health scores (EHSs) and sub-scores (transportation, health, education, community, safety, and affordability) allows for a look to see how a particular locale has been trending in terms of these six specific measures of economic welfare. A historical view of trends, comparing the past to the present, allows for a comprehensive look at the present status of a particular community’s Sub-scores and overall EHS. The model allows for a “performance review” of a community's Sub-scores and EHSS, presenting the user with actionable information to augment the outcome of the next years sub-scores and EHSs.  See at least [0071].  The Examiner interprets presentation to the user actionable information as a visual spatial representation of the social parameter and the environmental parameter, as it is understood the actionable information is based on the model that allows for a “performance review” of the community’s sub-scores (transportation, health, education, community, safety, and affordability).); and 
wherein the third score for neighborhood safety is further based on a holistic assessment of the social parameter, the environmental parameter, and the one or both of the second environmental parameter or the second social parameter (A representative .

Regarding claim 5, the combination of Babinowich, Moon, and Peak discloses the limitations of claim 4, as discussed above, and Babinowich further discloses wherein the report further indicates a second value of the environmental parameter (The computer program operates to access a knowledge base for attribute data and to determine a community rating based on the extracted data.  The knowledge base may include data from one or more of the following resources including electronic and online resources.  See at least [0033].  See also [0039] and FIG. 2, step S255.  Community rating can be based on attributes extracted from the knowledge base.  For each community rating, there is a set of factors that are considered in determining the rating.  These attributes are combined to generate a single community rating.  See at least [0041].  Factors that have a direct effect on the community Sub-score may include, but are not limited to: (i) street noise; (ii) environmental data (including but not limited to: a) radon levels, b) CO2 emissions, c) nearby garbage dump, d) nearby sewage treatment plant); (iii) homeless data; and/or (iv) proximity to local parks and recreation.  See at least [0050].  See also [0060].); and 
	wherein the generating the neighborhood safety assessment for the desired geographic area is further based on the second value of the environmental parameter (The community rating module determines a first community rating based on the current attribute data extracted from the knowledge base.   For each community rating, there is a set of factors that are considered in determining the rating. Where multiple attributes are associated with a community score, each attribute has an “attribute score.” These attribute scores are then combined to 

While Babinowich discloses receiving a report indicating a value of the social parameter, Babinowich does not expressly disclose the report is an insurance report.

However, Peak discloses the report is an insurance report (Updating risk scores may be based on the received data, such as the claim data.  For example, the current loss data may include new loss claim data received from an insurance policy holder who has submitted a claim using his or her mobile device.  The data received may be geocoded and formatted so that the existing loss risk data and scoring may be updated.  See at least [0068].  See also FIG. 3B, steps 350-354.  Data mining techniques may be used to locate, identify, and extract location and risk-relevant data for use and manipulation by the system.  See at least [0040].  Automobile insurance policyholders who suffer an accident and need to submit a claim on their policy may use their mobile device to submit claim data to the insurance processing system, and the data may be routed to the scoring engine to update loss risk data (e.g., to provide data about the accident, the location, and the nature of the claimed loss).  See at least [0051].  Claim data may contain risk-relevant data.  See at least [0040].  The Examiner interprets claim data as an insurance report.).
From the teaching of Peak, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by obtaining parameter data of 

Regarding claim 10, the combination of Babinowich, Moon, and Peak discloses the limitations of claim 1, as discussed above, and Peak further discloses updating, based on the generated assessment of the first neighborhood safety parameter, an insurance policy associated with the insurance report (Automobile insurance policyholders who suffer an accident and need to submit a claim on their policy may use their mobile device to submit claim data to the insurance processing system, and the data may be routed to the scoring engine to update loss risk data (e.g., to provide data about the accident, the location, and the nature of the claimed loss).  See at least [0051].  Updating risk scores may be based on the received data, such as the claim data.  For example, the current loss data may include new loss claim data received from an insurance policy holder who has submitted a claim using his or her mobile device.  The data received may be geocoded and formatted so that the existing loss risk data and scoring may be updated.  See at least [0068].  See also FIG. 3B, steps 350-354.  Data mining techniques may be used to locate, identify, and extract location and risk-relevant data for use and manipulation by the system.  See at least [0040].  A business logic module is used to underwrite or alter insurance pricing for customer based on the received data. The business logic module may use predictive models, such as neural networks, Bayesian networks, and support vector machines, in performing the underwriting and premium adjustment rates may depend on one or more loss risk scores calculated by the scoring engine.  See at least [0126].  See also [0186]-[0188] and FIG. 21, steps 2110-2140.).
From the teaching of Peak, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by updating insurance, as taught by Peak, in order to reduce losses and improve safety in high risk areas and to improve pricing and analysis of insurance (see Peak at least at [0002]-[0005] and [0030]).

Regarding claim 12, the combination of Babinowich, Moon, and Peak disclose the limitations of claim 1, as discussed above, and Moon further discloses the environmental parameter comprises at least one of: a pollutant level; a pollen level; a precipitation level; a temperature; an indication of humidity; a wind speed or velocity; an indication of a weather event; a seismograph reading; a characteristic of a terrain; and an indication of a microbe or disease presence
From the teaching of Moon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by including a characteristic of an environmental parameter, as taught by Moon, in order to improve systems for detecting and responding to catastrophic events (see Moon at least at col. 1, lines 25-38), and to improve the efficiency and accuracy of remedial action to a specific type of event, and to improve impact of the event on persons or belongs that may be alleviated (see at least col. 2, lines 11-28).

Claims 19-20 have similar limitations found in claims 1-2 above, and therefore are rejected by the same art and rationale.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Babinowich in view of Moon, in further view of Peak, and in further view of US 2015/0026088 (“Alber”).
Regarding claim 7, the combination of Babinowich, Moon, and Peak discloses the limitations of claim 4, as discussed above.  Babinowich does not expressly disclose receiving, by the computing device and from a third device associated with the desired geographic area, a criminal activity report associated with the desired geographic area and indicating a second value of the social parameter; and wherein generating the neighbor safety assessment for the desired geographic area is further based on the second value of the social parameter.

HohOHowever, Alber discloses receiving, by the computing device and from a third device associated with the desired geographic area, a criminal activity report associated with the desired geographic area and indicating a second value of the social parameter and wherein generating the neighbor safety assessment for the desired geographic area is further based on the second value of the social parameter (The crime data sources include crime data from police departments, crime data from third parties via application programming interfaces (APIs) or other web services. Crime data may be imported as various data formats, such as a CSV or JSON file. Some cities provide public access to some or all of their crime report data. While cities may record crime incidents using different fields of data, the crime assessment tool can interpret the different fields to generate useful statistics. Crime data sources may include more timely crime data such as crime data imported by crawling or scraping websites or social media. For example, many cities have crime blotter services--either official, run by news outlets, or private citizens--that report on crimes shortly after incidents occur, or in some instances as the incident is occurring. Some of the crime blotter services may be available as a Really Simple Syndication (RSS) feed that can be easily imported into the crime assessment tool. For other crime blotters, the information may be imported using other techniques, such as a commonly known technique of web scraping. Typically, the information obtained from blotters may be more timely than other data sources, but may be less comprehensive than the crime data obtained from other data sources, such as police departments. Crime data sources 104 may also include 911 call data, which can be imported using a process similar to importing crime incident reports from police departments. The system may also allow collection of crime incidents from users. These and other sources of crime data may be provided as input to the crime assessment tool.  See at least [0023].  The crime assessment tool determines a crime indicator, such as a score, a ranking, a letter grade, a percentile, or the like.  See at least [0021].  See also [0034].  See also [0056].).
From the teaching of Alber, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by using at least criminal activity report data, as taught by Alber, to obtain a value of a parameter in order to provide a more accurate depiction of crime statistics than predictive statistical models and to provide useful trending information to aid in visually assessing the safety of different areas over a period of time (see Alber at least at [0021]).

Regarding claim 13, the combination of Babinowich, Moon, and Peak discloses the limitations of claim 1, as discussed above.  Babinowich does not expressly disclose the social parameter comprises at least one of: a frequency of, a severity of, or a count of a crime or misdemeanor; a frequency, severity, or a count of a civil unrest; a frequency, severity, or a count of a cybercrime; and a count of residents or workers in the desired geographical area with a criminal record.

However, Alber discloses the social parameter comprises at least one of: a frequency of, a severity of, or a count of a crime or misdemeanor; a frequency, severity, or a count of a civil unrest; a frequency, severity, or a count of a cybercrime; and a count of residents or workers in the desired geographical area with a criminal record (A user may customize crime ratings by modifying weights applied to crimes.  See at least [0069].  See also FIG. 14.  For example, the weight of a crime may depend on the severity of the crime. For example, a minor property crime such as a broken car window may have a lower weight than an armed robbery of a home. Weights based on the severity of violent crimes may be applied correspondingly. For example, a murder may have a higher weight than an assault. Crimes that are not location based (e.g., fraud) may be given a weight of zero, thereby excluding the crime in 
From the teaching of Alber, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by using various parameters to specify the social parameter of Babinowich, as taught by Alber, in order to provide a more accurate depiction of crime statistics than predictive statistical models and to provide useful trending information to aid in visually assessing the safety of different areas over a period of time (see Alber at least at [0021]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Babinowich in view of Moon, in further view of Peak, and in further view of US 2007/0043770 (“Goodrich”).
Regarding claim 9, the combination of Babinowich, Moon, and Peak disclose the limitations of claim 1, as discussed above.  Babinowich does not expressly disclose receiving a value of a property in the desired geographic area; and determining a quantitative effect of the generated neighborhood safety assessment of the first neighborhood safety parameter on the value of the property in the desired geographic area.

However, Goodrich discloses receiving a value of a property in the desired geographic area (When the system receives the profile or the address of the specific property, it accesses (1) the tax assessor's database to identify comparable properties within a geographic ; and 
	determining a quantitative effect of the generated neighborhood safety assessment of the first neighborhood safety parameter on the value of the property in the desired geographic area (the software then applies one or more algorithms, taking into consideration several factors, such as sales history, the relationship of sales history to assessed values, the relationship of sale prices to listing prices, and relevant environmental factors, such as crime rates, School systems, and proximity to other positive or negative elements (e.g., noise from freeways, proximity to a waste transfer station, proximity to an airport and flight path, and so on). In this way, it will give a buyer an estimate of what an assessor might appraise the property for in the event of a purchase.  See at least [0031].).
From the teaching of Goodrich, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by determining effect of neighborhood safety parameter on the value of property, as taught by Goodrich, in order to analyze and compare properties and to give buyer an estimate of what an assessor might appraise the property based on the various factors (see Goodrich at least at [0031] and [0015]-[0016]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Babinowich in view of US 9,497,585 (“Cooley”).
Regarding claim 14, Babinowich discloses a method comprising: receiving, by a computing device having one or more processors and from a user device, a request for generating a neighborhood safety assessment for a desired geographic area (Home Buyer may want to locate a community where, for example, education has improved.  The computer program providing this information begins by extracting data from a knowledge base.  See at least [0040].  Other assessment types include safety.  See at least [0039].  The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server.  See at least [0015].  The user may interact via input and output of the computer.  See at least [0030].  See also [0037].  The Examiner interprets the user using the computer program to find information on the community as a computing device receiving a request for generating a neighborhood safety assessment for a desired geographical area.), 
wherein the request is based on at least an environmental parameter and a social parameter (The predictive analytical layer may analyze historical trends to forecast future trends. It allows users to ask where, one, or more, attributes are trending for a particular location or community.  Attributes include (i) safety; (ii) physical health (access to health management facilities, available fresh food and water, local disease outbreaks); (iii) education; (iv) environment; (v) transportation; and/or (vi) affordability.  See at least [0037]-[0039].);
receiving, by the computing device, one or more electronic files associated with the desired geographic area (The computer program operates to access a knowledge base for attribute data and to determine a community rating based on the extracted data.  The knowledge base may include data from one or more of the following resources: (i) online real-estate  
and describing the environmental parameter and the social parameter (Community rating can be based on attributes extracted from the knowledge base.  For each community rating, there is a set of factors that are considered in determining the rating.  These attributes are combined to generate a single community rating.  See at least [0041].  By using this analytical layer, users can identify community attributes that are prone to change and exploit this information to make decisions about investment. The predictive analytical layer may analyze historical trends to forecast future trends. It allows users to ask where, one, or more, attributes are trending for a particular location or community.  Attributes include (i) safety; (ii) physical ; and
recognizing, using a natural language processor of the computing device and from the one or more electronic files (Structured and/or unstructured data, categorized by factors associated with corresponding attributes, safety, education, community, transportation, affordability, and health. The unstructured data is processed to determine a score related to each identified factor. The scores for each factor are combined to generate an attribute score, safety, education, community, transportation, affordability, and health shown as elements of attribute score set.  Unstructured data is extracted from public data sets made available through city governments, general census reports, and/or public records.  Unstructured data is extracted, for example, through a cognitive-based machine-learning algorithm such as is employed by commercially available cognitive computing platforms.  See at least [0053].  The Examiner is interpreting unstructured data extracted through cognitive machine-learning algorithm employed by cognitive computing platforms as recognizing via one or more natural language processors), 
data indicating a value of the environmental parameter and a value of the social parameter (The computer program operates to access a knowledge base for attribute data and to determine a community rating based on the extracted data.  The knowledge base may include data from one or more of the following resources: (i) online real-estate research website; (ii) ;
generating, based on the value of the environmental parameter and the value of the social parameter, the neighborhood safety assessment for the desired geographic area, wherein the neighborhood safety assessment comprises: a first score for neighborhood safety based on the social parameter (Where multiple attributes are associated with a community score, each attribute has an “attribute score.”  See at least [0041].  Attributes include (i) safety.  See at least [0039].  Factors that have a direct effect on the safety sub-score may include, but are not limited to: (i) police presence; (ii) crime data; and/or (iii) fire data.  See at least [0050].  See also [0057].), 
a second score for neighborhood safety based on the environmental parameter (Factors that have a direct effect on the community Sub-score may include, but are not limited to: (i) street noise; (ii) environmental data (including but not limited to: a) radon levels, b) CO2 emissions, c) nearby garbage dump, d) nearby sewage treatment plant); (iii)homeless data; and/or (iv) proximity to local parks and recreation.  See at least [0050].  See also [0060].), 
a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter (A representative formula combining attribute scores including health, safety, education, community, transportation, and affordability.  See at least [0064].), and 
a visual spatial representation of the social parameter and the environmental parameter (A retrospective time-series analysis of economic health scores (EHSs) and sub-scores (transportation, health, education, community, safety, and affordability) allows for a look to see how a particular locale has been trending in terms of these six specific measures of .

While Babinowich discloses recognizing using a natural language processor of the computing device and from the one or more electronic files, data, Babinowich does not expressly disclose that the data recognized is one or more terms indicating a value of a parameter.

However, Cooley discloses the data recognized is one or more terms indicating a value of a parameter (Recording of an emergency communication may be stored in database as emergency communication data. As part of establishing the safety rating for a geographical region, ratings module may analyze the recording of one or more emergency communications to determine the intensity of the emergency communications. Ratings module may determine the intensity of an emergency communication by analyzing a recording for a volume of the caller, a duration of the call, Natural Language Processed ( NLP) key words (e.g., expletives) in the recording, and/or any other information about the recording to determine the intensity of the emergency communication. Ratings module may use the information about the intensity of the 
From the teaching of Cooley, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by using a natural language processor to indicate a value of the parameter of Babinowich, using the technique of Cooley, in order to provide for a more efficient and effective mechanism for obtaining an dusing information about crimes and emergencies (see Cooley at least at col. 1, lines 6-47; and Cooley at least at col. 5, lines 25-32).

Regarding claim 15, the combination of Babinowich and Cooley discloses the limitations of claim 14, as discussed above, and Babinowich further discloses the request is further based on one or both of a second environmental parameter or a second social parameter (The predictive analytical layer may analyze historical trends to forecast future trends. It allows users to ask where, one, or more, attributes are trending for a particular location or community.  Attributes include (i) safety; (ii) physical health (access to health management facilities, available fresh food and water, local disease outbreaks); (iii) education; (iv) environment; (v) transportation; and/or (vi) affordability.  See at least [0037]-[0039].); 
wherein the neighborhood safety assessment further comprises: a fourth score for neighborhood safety based on the one or both of the second environmental parameter or the second social parameter (Factors that have a direct effect of the education sub-score may include, but are not limited to: (i) distance to Schools; (ii) graduation rate; (iii) School ratings; (iv) standardized test scores; (iv) range of buses; and/or (v) the number of libraries.  See at least [0050].  The Examiner interprets education sub-score as the second social parameter.), and 
a visual spatial representation of the one or both of the second social parameter and the second environmental parameter (A retrospective time-series analysis of economic health scores (EHSs) and sub-scores (transportation, health, education, community, safety, and affordability) allows for a look to see how a particular locale has been trending in terms of these six specific measures of economic welfare. A historical view of trends, comparing the past to the present, allows for a comprehensive look at the present status of a particular community’s Sub-scores and overall EHS. The model allows for a “performance review” of a community's Sub-scores and EHSS, presenting the user with actionable information to augment the outcome of the next years sub-scores and EHSs.  See at least [0071].  The Examiner interprets presentation to the user actionable information as a visual spatial representation of the social parameter and the environmental parameter, as it is understood the actionable information is based on the model that allows for a “performance review” of the community’s sub-scores (transportation, health, education, community, safety, and affordability).); and 
wherein the third score for neighborhood safety is further based on a holistic assessment of the social parameter, the environmental parameter, and the one or both of the second environmental parameter or the second social parameter (A representative formula combining attribute scores including health, safety, education, community, transportation, and affordability.  See at least [0064].).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Babinowich in view of Cooley, and in further view of Moon.
Regarding claim 16, the combination of Babinowich and Cooley disclose the limitations of claim 14, as discussed above, and Babinowich further discloses determining, by the computing device, data sources associated with the desired geographic area (The computer program begins at the step of the current attribute data module extracting current attribute data from knowledge base.  See at least [0039].  See also FIG. 2, Step S255.  The computer program operates to access knowledge base for attribute data and to determine a community rating based on the extracted attribute data.  See at least [0033].);
receiving, by the computing device in real time, a present value for the environmental parameter (The program begins by extracting data pertaining to the current attribute (e.g., education data) from the knowledge base.  Then, the community rating module determines a community rating based on the current attribute data extracted.  See at least [0040]-[0041].  The environmental attribute may be one of the attributes to analyze and collect current data for.  See at least [0039] and [0033].  The Examiner interprets the current attribute data as a present value.), and
updating, based on the present value of the environmental parameter, the neighborhood safety assessment of the desired geographic area (By using this analytical layer, users can identify community attributes that are prone to change and exploit this information to make decisions about investment. The predictive analytical layer may analyze historical trends to forecast future trends. It allows users to ask where, one, or more, attributes are trending for a particular location or community.  Attributes include (i) safety; (ii) physical health (access to health management facilities, available fresh food and water, local disease outbreaks); (iii) education; (iv) environment; (v) transportation; and/or (vi) affordability.  See at least [0037]-[0039].  The community rating module determines a first community rating based on the current attribute data extracted from the knowledge base.   For each community rating, there is a set of factors that are considered in determining the rating. Where multiple attributes .

While Babinowich discloses determining, by the computing device, data sources associated with the desired geographic area, Babinowich does not expressly disclose that the data sources are one or more sensors; nor does Babinowich expressly disclose receiving, by the computing device from the one or more sensors;
However, Moon discloses the data sources are one or more environmental sensors; and receiving, by the computing device and from the one or more environmental sensors (Home sensor data indicating air or water pollution from several homes may be used to identify the extent or scope of the pollution or impacted area. After which, notifications may be sent those homeowners, or emergency responders may be sent to the impacted area for clean up.  See at least col. 13, lines 12-30.  See also FIG. 1, steps 101-107.  The data may be collected by the sensor in real time.  See at least col. 16, lines 34-47.)
From the teaching of Moon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by receiving in from one or more environmental sensors as taught by Moon, in order to improve systems for detecting and responding to catastrophic events (see Moon at least at col. 1, lines 25-38), and to improve the efficiency and accuracy of remedial action to a specific type of event, and to improve impact of the event on persons or belongs that may be alleviated (see at least col. 2, lines 11-28).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Babinowich in view of Cooley, and in further view of Alber.
Regarding claim 17, the combination of Babinowich and Cooley disclose the limitations of claim 15, as discussed above.  Babinowich does not expressly disclose wherein the one or more electronic files comprises at least one of: a criminal activity report associated with the desired geographical area; or an insurance claim associated with the desired geographic area.

However, Alber discloses wherein the one or more electronic files comprises at least one of: a criminal activity report associated with the desired geographical area; or an insurance claim associated with the desired geographic area (The crime data sources include crime data from police departments, crime data from third parties via application programming interfaces (APIs) or other web services. Crime data may be imported as various data formats, such as a CSV or JSON file. Some cities provide public access to some or all of their crime report data. While cities may record crime incidents using different fields of data, the crime assessment tool can interpret the different fields to generate useful statistics. Crime data sources may include more timely crime data such as crime data imported by crawling or scraping websites or social media. For example, many cities have crime blotter services--either official, run by news outlets, or private citizens--that report on crimes shortly after incidents occur, or in some instances as the incident is occurring. Some of the crime blotter services may be available as a Really Simple Syndication (RSS) feed that can be easily imported into the crime assessment tool. For other crime blotters, the information may be imported using other techniques, such as a commonly known technique of web scraping. Typically, the information obtained from blotters may be more timely than other data sources, but may be less comprehensive than the crime data obtained from other data sources, such as police departments. Crime data sources 104 may also .
From the teaching of Alber, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by using at least criminal activity report data, as taught by Alber, in order to provide a more accurate depiction of crime statistics than predictive statistical models and to provide useful trending information to aid in visually assessing the safety of different areas over a period of time (see Alber at least at [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0189913 (“Knopp”) discloses a computerized method for monitoring, analyzing, normalizing, applying, predicting, etc., various conditions, and the method may also include generating a location-score at a specified location and/or a safety-score for an individual, object, and/or asset at the specified location.
DEFINITION Cognitive Computing by TechTarget, dated July 2018 https://searchenterpriseai.techtarget.com/definition/cognitive-computing#:~:text=The%20term%20cognitive%20computing%20is,aim%20to%20simulate%20human%20thought.&text=A%20number%20of%20AI%20technologies,networks%2C%20NLP%20and%20sentiment%20analysis.  (hereinafter “TechTarget”) defines cognitive computing as “The term cognitive computing is typically used to describe AI 
Evelyn L. Kent, “Cognitive computing The human benefit of natural language processing” dated May 31, 2016, https://www.kmworld.com/Articles/News/News-Analysis/Cognitive-computing--The-human-benefit-of-natural-language-processing-111268.aspx#:~:text=Natural%20language%20processing%20(NLP)%20is,process%20and%20understand%20human%20language.&text=Other%20deep%20technical%20processes%20behind,and%20statistics%20across%20training%20corpora. (hereinafter “Kent”) discloses Natural language processing (NLP) is a core ability of cognitive computing systems and is often defined as helping computers process and understand human language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694